EXECUTION COPY

CONSENT AND AMENDMENT NO. 2

dated as of

February 22, 2006,

among

ALASKA COMMUNICATIONS SYSTEMS HOLDINGS, INC.,

as Borrower

and

ALASKA COMMUNICATIONS SYSTEMS GROUP, INC.,

as Parent

and

The Lenders Party Hereto,

and

CANADIAN IMPERIAL BANK OF COMMERCE,

acting through its New York Agency,

as Administrative Agent



--------------------------------------------------------------------------------



CIBC WORLD MARKETS CORP.,
and
JPMORGAN CHASE BANK, N.A.
as Co-Lead Arrangers and Joint Book Managers

for the Incremental Loan Facility



--------------------------------------------------------------------------------



1

CONSENT AND AMENDMENT NO. 2

dated as of February 22, 2006

Reference is made to the Credit Agreement dated as of February 1, 2005 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein, unless otherwise
defined herein, being used herein as therein defined) among ALASKA
COMMUNICATIONS SYSTEMS HOLDINGS, INC., as borrower (the “Borrower”), ALASKA
COMMUNICATIONS SYSTEMS GROUP, INC. as parent (the “Parent”), the several banks
and other financial institutions or entities from time to time party thereto, as
lenders (the “Lenders”), CANADIAN IMPERIAL BANK OF COMMERCE, acting through its
New York Agency (“CIBC”), as Administrative Agent (in such capacity, the
“Administrative Agent”), CIBC WORLD MARKETS CORP. (“CIBC WM”), J.P. MORGAN
SECURITIES INC. and BANC OF AMERICA SECURITIES LLC, as Co-Lead Arrangers and
Joint Book Managers (in such capacity, the “Arrangers”), JPMORGAN CHASE BANK,
N.A., (“JPM”) as Syndication Agent and BANK OF AMERICA, N.A., as Documentation
Agent. CIBC WM and JPM are acting as co-lead arrangers and joint book managers
(in such capacity, the “Co-Arrangers”, and together with the Administrative
Agent, the “Agents”) with respect to the 2006 Incremental Loans (as defined
below).

PRELIMINARY STATEMENTS:

The Borrower has informed the Agents that it intends to purchase up to
$56,950,000 principal amount of Senior Unsecured Notes, which Senior Unsecured
Notes will be retired immediately following such purchase (each a “2006 Senior
Unsecured Note Redemption” and, together the “2006 Senior Unsecured Note
Redemptions”).

Pursuant to Section 2.01(c) of the Credit Agreement, the Borrower has requested
the implementation of an incremental facility, in up to two Series, in an amount
not to exceed the amount required to purchase and redeem Senior Unsecured Notes
in the 2006 Senior Unsecured Note Redemptions and pay premiums, fees and
expenses related thereto (with the amount requested for each such redemption
being referred to herein as a “Funding”); provided that the aggregate principal
amount of such implemented incremental facility shall not exceed $56,950,000
(the “2006 Incremental Facility”), and the Administrative Agent and the
Incremental Lenders are willing to effect such implementation on and subject to
the terms of this Consent and Amendment No. 2.

In addition, the Borrower, the Parent and the Required Lenders have agreed to
amend the Credit Agreement to consent to the exclusion of the 2006 Senior
Unsecured Note Redemptions from certain requirements of the covenants in the
Credit Agreement and the 2006 Incremental Facility from the maximum amount of
the Incremental Loans and Incremental Loan Commitments, all on and subject to
the terms of this Consent and Amendment No. 2.

NOW, THEREFORE, it is hereby agreed, effective as of the dates set forth in
Section 4, as follows:

SECTION 1. Consent. Notwithstanding the requirements of Section 6.08(b)(vii)(B)
of the Credit Agreement, the Administrative Agent and the Required Lenders
hereby consent, and each of the 2006 Incremental Loan Lenders (as defined below)
hereby agrees and is deemed to consent, to (a) the 2006 Senior Unsecured Note
Redemptions, and (b) the exclusion from the calculation of Cumulative
Distributable Cash of up to $56,950,000 aggregate principal amount of the Senior
Unsecured Notes redeemed in a 2006 Senior Unsecured Note Redemption plus
premiums, fees and expenses related thereto for each period affected thereby.

SECTION 2. Incremental Loan Amendment.

(a) The Borrower and each Incremental Loan Lender referred to on the signatures
pages hereto (the “2006 Incremental Loan Lenders”) agrees that each 2006
Incremental Loan Lender shall severally make an Incremental Loan (collectively,
the “2006 Incremental Loans”), in up to two Series, to the Borrower during the
period from and after the Consent and Amendment No. 2 Effective Date (as defined
below) to the 2006 Incremental Loan Commitment Termination Date (as defined
below), subject to the terms and conditions of the Credit Agreement (including
Sections 4.02 and 4.03 thereof), in an aggregate principal amount not exceeding
such Lender’s Incremental Loan Commitment set forth on the lender addendum to
Consent and Amendment No. 2 (the “2006 Incremental Loan Commitments”). To the
extent the 2006 Incremental Loans are made in an amount that is less than the
2006 Incremental Loan Commitments, each 2006 Incremental Loan Lender shall fund
its pro rata percentage of such 2006 Incremental Loans based on the percentage
that such 2006 Incremental Loan Lender’s 2006 Incremental Loan Commitments bears
to the total 2006 Incremental Loan Commitments. The 2006 Incremental Loans shall
(i) have identical terms with, (ii) be deemed and treated as, and (iii) have the
same rights and obligations under the Loan Documents as, the Term Loans, except
(x) all 2006 Incremental Loans shall mature on February 1, 2012 (the “2006
Incremental Loan Maturity Date”), and (y) on the date of each Funding, the 2006
Incremental Loan Commitments shall be permanently reduced by an amount equal to
the amount of such Funding and in any event will terminate no later than
March 17, 2006 (the “2006 Incremental Loan Commitment Termination Date”). For
the avoidance of doubt it is expressly understood and agreed that (i) all
holders of 2005 Incremental Loans and all holders of 2006 Incremental Loans
shall be deemed and treated as, and have the same rights and obligations under
the Loan Documents as, the Term Lenders, (ii) each of the 2005 Incremental Loans
and the 2006 Incremental Loans shall be deemed as an increase in the Term Loans,
and (iii) any calculations or determinations under the Credit Agreement which
reference both Term Loans and Incremental Loans shall be determined or
calculated without duplication of the Term Loans and the Incremental Loans.

(b) Each 2006 Incremental Loan Lender that is not already a party to the Credit
Agreement (i) confirms that it has received a copy of the Credit Agreement
(including, without limitation, Consent and Amendment No. 1, dated as of
July 15, 2005), together with copies of the financial statements referred to in
Section 5.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Consent and Amendment No. 2; (ii) agrees that it will, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) represents and warrants that its name set forth on the signature page
hereto is its exact legal name; (iv) appoints and authorizes each Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated to such Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
(v) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender; (vi) attaches any U.S. Internal Revenue Service
forms required under Section 2.17 of the Credit Agreement, and (vii) upon the
satisfaction of the conditions set forth in Section 4 below and delivery of a
duly executed Consent and Amendment No. 2 to the Administrative Agent for
acceptance and recording, and such acceptance and recording by the
Administrative Agent, as of the Consent and Amendment No. 2 Effective Date, each
such 2006 Incremental Loan Lender shall be a party to the Credit Agreement and,
to the extent provided in this Consent and Amendment No. 2, have the rights and
obligations of, and be deemed for all purposes, a Lender thereunder.

SECTION 3. Amendment to Credit Agreement. (a) Section 1.01 of the Credit
Agreement is hereby amended by inserting the following new definitions therein
in the appropriate alphabetical order:

“Consent and Amendment No. 2” means the Consent and Amendment No. 2 dated as of
February 22, 2006 among the Borrower, the Parent, the Lenders party thereto, the
Administrative Agent and JPMorgan Chase Bank, N.A. and CIBC World Markets Corp.,
as Co-Lead Arrangers and Joint Book Managers.

“Consent and Amendment No. 2 Effective Date” has the meaning set forth in the
Consent and Amendment No. 2.

“Repricing Transaction” has the meaning assigned to such term in Section 2.11.

“2006 Incremental Loan Commitment” means, with respect to each Lender party to
the Consent and Amendment No. 2, the commitment of such Lender to make 2006
Incremental Loans on or after the Consent and Amendment No. 2 Effective Date in
the percentage set forth on the lender addendum to the Consent and Amendment
No. 2, as such commitment may be reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
2006 Incremental Loan Commitment. The initial aggregate amount of the Lenders’
2006 Incremental Loan Commitments is $56,950,000.

“2006 Incremental Loans” means any term loan made on or after the Consent and
Amendment No. 2 Effective Date pursuant to the Consent and Amendment No. 2.”

(b) Section 1.01 of the Credit Agreement is hereby further amended by
(i) deleting clause (a) in the definition of “Applicable Rate” and
(ii) inserting the following new clause (a) therein:

“(a) with respect to any Term Loan, (i) 0.75% per annum, in the case of an ABR
Loan, or (ii) 1.75% per annum, in the case of a Eurodollar Loan, and”.

(c) Section 1.01 of the Credit Agreement is hereby further amended by
(i) inserting the following in the definition of “Incremental Loan Commitment”
before the period in the first sentence therein:

“and the 2006 Incremental Loan Commitments”

and (ii) adding the phrase “and the 2006 Incremental Loans” after the phrase
“2005 Incremental Loans” in the last sentence thereof.

(d) Section 1.01 of the Credit Agreement is hereby further amended by deleting
the word “Adjusted” in the definition of “Senior Secured Debt” therein.

(e) Section 2.01(c)(ii) of the Credit Agreement is hereby amended by inserting
the following before the second parenthetical contained therein:

“ and all 2006 Incremental Loans”.

(f) Section 2.11 of the Credit Agreement is hereby amended (i) in clause (e)(ii)
by inserting the following after the words “2005 Incremental Loans” in the
parenthetical therein:

“and the 2006 Incremental Loans”

and (ii) by inserting the following at the end thereof:

“Any prepayment in full of all Term Loans pursuant to this Section 2.11 on or
prior to the first anniversary of the Consent and Amendment No. 2 Effective Date
with the proceeds of any Repricing Transaction (as defined below) shall be
accompanied by a prepayment fee equal to 1.00% of the principal amount prepaid.
A “Repricing Transaction” means the incurrence by any Loan Party of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement) that is secured or is broadly marketed or syndicated to
banks and other institutional investors in financings similar to the facilities
herein (i) having an effective interest rate margin or weighted average yield
(to be determined by the Administrative Agent consistent with generally accepted
financial practice, after giving effect to, among other factors, margins,
upfront or similar fees or original issue discount shared with all lenders or
holders thereof, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders thereof and excluding any effects of changes in the
Alternate Base Rate or the Adjusted LIBO Rate) that is less than the Applicable
Rate for, or weighted average yield (to be determined by the Administrative
Agent on the same basis and excluding any effects of changes in the Alternate
Base Rate or the Adjusted LIBO Rate) of, the Term Loans and (ii) the proceeds of
which are sufficient to, and are used to, prepay all outstanding principal of
all Term Loans.”

(g) Section 6.08(b)(vii) of the Credit Agreement is hereby amended by
(i) deleting the phrase “$55,000,000” and (ii) inserting the phrase
“$118,300,000” therein.

(h) Section 6.12 of the Credit Agreement is hereby amended by (i) deleting the
phrase “4.25 to 1” and (ii) inserting the phrase “4.40 to 1”.

SECTION 4. Conditions to Effectiveness. (A) Section 2(a) of this Consent and
Amendment No. 2 shall become effective on the date (the “Consent and Amendment
No. 2 Effective Date”) that each of the conditions set forth in clauses (a),
(c) and (d) of this Section 4(A) have been satisfied; provided that it shall be
a condition for each Funding that the conditions set forth in clauses (b), (e),
(f) and (g) of this Section 4(A) have been satisfied with respect to such
Funding:

(a) Resolutions. The Administrative Agent shall have received certified copies
of (i) the resolutions of the Board of Directors of the Borrower and the Parent
evidencing approval of this Consent and Amendment No. 2 and all matters and
transactions contemplated hereby and (ii) all documents evidencing other
necessary corporate action and governmental and other material third party
approvals and consents, if any, (or a certification that none are required) with
respect to this Consent and Amendment No. 2 and the matters and transactions
contemplated hereby.

(b) Officer’s Certificate. The Administrative Agent shall have received a
certificate of the President, a Vice President or a Financial Officer of the
Borrower dated as of the date of each Funding, as the case may be, certifying
(i) that no Dividend Suspension Period shall have occurred and be continuing as
of such date, (ii) that the proceeds of the 2006 Incremental Loans will fund a
2006 Senior Unsecured Notes Redemption and, to the extent permitted under the
Senior Unsecured Debt Documents, related costs and expenses (including costs and
expenses relating to the 2006 Incremental Loans) and (iii) the purchase price
paid by the Borrower for such redemption.

(c) Execution of Counterparts. The Administrative Agent shall have received
counterparts of (i) this Consent and Amendment No. 2 executed by (A) the
Borrower, (B) the Parent, (C) the Administrative Agent, and (D) each 2006
Incremental Loan Lender, and (ii) the guarantor and grantor consent attached
hereto (the “Consent”) executed by each Guarantor.

(d) Payment of Fees and Expenses. The Borrower shall have paid all fees agreed
to between the Co-Arrangers and the Borrower and, to the extent invoiced, all
reasonable out-of-pocket expenses incurred by the Agents, including the
reasonable fees, charges and disbursements of Shearman & Sterling LLP as counsel
for the Agents, in connection with this Consent and Amendment No. 2 and for all
services related to the Credit Agreement from and after the Closing Date
thereunder.

(e) Closing Date. Each of the Fundings shall have occurred no later than
March 17, 2006.

(f) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request related to each 2006 Incremental Loan.

(g) Funding. The 2006 Incremental Loans requested in any Funding shall not
exceed (a) the purchase price of the Senior Unsecured Notes purchased and
redeemed with such funds plus, to the extent permitted under the Senior
Unsecured Debt Documents, fees, premiums and expenses related thereto and to the
2006 Incremental Loans, as certified by the Borrower to the Administrative
Agent, or (b) the 2006 Incremental Loan Commitments remaining after all prior
Fundings have occurred.

(B) Section (1) and Sections 3(a), (c), (d), (e), (f)(i), (g) and (h) of this
Consent and Amendment No. 2 shall become effective on the date that each of the
conditions set forth in Section 4(A)(a), (c) and (d) have been satisfied and the
Administrative Agent shall have received counterparts of this Consent and
Amendment No. 2 duly executed by the Required Lenders.

(C) Section 3(b) and Section 3(f)(ii) of this Consent and Amendment No. 2 shall
become effective on the date that each of the conditions set forth in
Section 4(A)(a), (c) and (d) have been satisfied and the Administrative Agent
shall have received counterparts of this Consent and Amendment No. 2 duly
executed by the Term Lenders.

SECTION 5. Representations and Warranties. The Borrower and Parent represent and
warrant as follows:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of the date
hereof and shall be true and correct in all material respects on the date of the
2006 Incremental Loans (except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date).

(b) As of the date hereof, and at the time of and immediately after giving
effect to the 2006 Incremental Loans, no Default shall have occurred and be
continuing.

(c) As of the date hereof, and on the date of the 2006 Incremental Loans, no
Dividend Suspension Period has occurred or is continuing.

SECTION 6. Governing Law. This Consent and Amendment No. 2 shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 7. Execution in Counterparts. This Consent and Amendment No. 2 may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Consent and Amendment
No. 2 by telecopier or in PDF format via electronic mail shall be effective as
delivery of an original executed counterpart of this Consent and Amendment
No. 2.

SECTION 8. Continuing Effectiveness. Except as modified by this Consent and
Amendment No. 2, the Credit Agreement shall remain in full force and effect and
is hereby ratified and confirmed in all respects, and after the Effective Date
all references in the Credit Agreement and the other Loan Documents to the
“Agreement” or the “Credit Agreement”, as applicable, shall refer to the Credit
Agreement as modified hereby, and this Consent and Amendment No. 2 shall be a
Loan Document for all purposes.

SECTION 9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
CONSENT AND AMENDMENT NO. 2, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS CONSENT AND AMENDMENT NO. 2 BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

2

IN WITNESS WHEREOF, the parties hereto have caused this Consent and Amendment
No. 2 to be executed by their officers thereunto duly authorized as of the date
specified thereon.

ALASKA COMMUNICATIONS SYSTEMS HOLDINGS, INC., as Borrower

     
By:
  /s/ David Wilson
 
   
Name:
Title:
  David Wilson
Senior Vice President and
Chief Financial Officer



    ALASKA COMMUNICATIONS SYSTEMS GROUP, INC., as Parent

             
 
      By:   /s/ David Wilson
 
           
 
      Name:
Title:   David Wilson
Senior Vice President and
Chief Financial Officer
 
           

3

             
 
           
Accepted this 22nd
day of February, 2006
CANADIAN IMPERIAL BANK
OF COMMERCE, acting through
 



 



 




 
            its New York Agency, as Administrative Agent
       
 
           
By    /s/Gerald Girardi
 
 
 

 
             
       
 
           
Name:
Title:
  Gerald Girardi
Canadian Imperial Bank of Commerce
Authorized Signatory  


 



 
           

4

Effective Date (if other than date of acceptance by Administrative Agent):

February 22, 2006

      CIBC, INC., as a 2006 Incremental Loan Lender

 
   
By
      /s/Gerald Girardi
 
   
Name:
Title:
  Gerald Girardi
Authorized Signatory
CIBC, Inc.





5



    Agreed as of the date first above written:

     
CIBC, INC., as a Lender
By
 
    /s/Gerald Girardi
 
   
Name:
Title:
  Gerald Girardi
Authorized Signatory
CIBC, Inc

6

Agreed as of the date first above written:

      BLUE SQUARE LIMITED FUNDING SERIES 3, as a Lender

 
   
By
      /s/Deborah O’Keeffe
 
   
Name:
Title:
  Deborah O’Keeffe
Vice President

7

Agreed as of the date first above written:

WIND RIVER CLO II — TATE INVESTORS, LTD.

By McDonnell Investment Management, LLC, as Manager

     
By
      /s/Kathleen A. Zam
 
   
Name:
Title:
  Kathleen A. Zam
Vice President

8

Agreed as of the date first above written:

WIND RIVER CLO I LTD.

By McDonnell Investment Management, LLC, as Manager

     
By
      /s/Kathleen A. Zam
 
   
Name:
Title:
  Kathleen A. Zam
Vice President

9

Agreed as of the date first above written:

     
Landmark CDO Limited
 

 
    By Aladdin Capital Management, LLC, as Manager, as a Lender

 
   
By
      /s/John J. D’Angelo
 
   
Name:
Title:
  John J. D’Angelo
Authorized Signatory

10

Agreed as of the date first above written:

     
Landmark II CDO Limited
 

 
    By Aladdin Capital Management, LLC, as Manager, as a Lender

 
   
By
      /s/John J. D’Angelo
 
   
Name:
Title:
  John J. D’Angelo
Authorized Signatory

11

Agreed as of the date first above written:

     
Landmark III CDO Limited
 

 
    By Aladdin Capital Management, LLC, as Manager, as a Lender

 
   
By
      /s/John J. D’Angelo
 
   
Name:
Title:
  John J. D’Angelo
Authorized Signatory

12

Agreed as of the date first above written:

     
Landmark IV CDO Limited
 

 
    By Aladdin Capital Management, LLC, as Manager, as a Lender

 
   
By
      /s/John J. D’Angelo
 
   
Name:
Title:
  John J. D’Angelo
Authorized Signatory

13

Agreed as of the date first above written:

     
Landmark V CDO Limited
 

 
    By Aladdin Capital Management, LLC, as Manager, as a Lender

 
   
By
      /s/John J. D’Angelo
 
   
Name:
Title:
  John J. D’Angelo
Authorized Signatory

14

Agreed as of the date first above written:

     
Greyrock CDO LTD.
 

 
    By Aladdin Capital Management, LLC, as Manager, as a Lender

 
   
By
      /s/John J. D’Angelo
 
   
Name:
Title:
  John J. D’Angelo
Authorized Signatory

      Agreed as of the date first above written: Arabesque Trust, as a Lender
By:     /s/John J. D'Angelo Name: John J. D'Angelo Title: Authorized Signatory

      Agreed as of the date first above written: ULT CBNA Loan Funding LLC, for
itself or as agent for ULT CFPI Loan Funding LLC, as a Lender By:       /s/Mikus
N. Kins Name:   MIKUS N. KINS Title:   Attorney-in-fact

      Agreed as of the date first above written: WB Loan Funding 1, LLC, as a
Lender By:     /s/Diana M. Himes Name:         Diana M. Himes Title:        
Associate

      Agreed as of the date first above written: XL Re Ltd. By:   Stanfield
Capital Partners LLC as its Collateral Manager, as a Lender By: /s/Christopher
E. Jansen Name: Christopher E. Jansen Title: Managing Partner

      Agreed as of the date first above written: EAGLE LOAN TRUST By:  
Stanfield Capital Partners, LLC as its Collateral Manager, as a Lender By:
/s/Christopher E. Jansen Name: Christopher E. Jansen Title: Managing Partner

      Agreed as of the date first above written: Stanfield Vantage CLO, Ltd By:
  Stanfield Capital Partners, LLC as its Asset Manager, as a Lender By:
/s/Christopher E. Jansen Name: Christopher E. Jansen Title: Managing Partner

      Agreed as of the date first above written: Windsor Loan Funding, Limited
By: Stanfield Capital Partners LLC as its Investment Manager, as a 2006
Incremental Loan Lender By:     /s/Christopher E. Jansen Name:        
Christopher E. Jansen Title:         Managing Partner

      Agreed as of the date first above written: AVENUE CLO II, Ltd., as a
Lender By:     /s/Richard D'Addario Name:         Richard D'Addario Title:      
  Senior Portfolio Manager

      Agreed as of the date first above written: AVENUE CLO FUND, Ltd., as a
Lender By:     /s/Richard D'Addario Name:         Richard D'Addario Title:      
  Senior Portfolio Manager

      Agreed as of the date first above written: PUTNAM VARIABLE TRUST – PVT
HIGH YIELD FUND, as a Lender /s/Beth Mazor By:Beth Mazor Title: V.P.

      Agreed as of the date first above written: PUTNAM HIGH YIELD ADVANTAGE
FUND, as a Lender /s/Beth Mazor By:Beth Mazor Title: V.P.

      Agreed as of the date first above written: Pioneer Floating Rate Trust, as
a Lender By:/s/Joe Dougherty Name: Joe Dougherty Title: Portfolio Manager

      Agreed as of the date first above written: Highland Floating Rate LLC, as
a Lender By:/s/Joe Dougherty Name: Joe Dougherty Title: Senior Vice President

      Agreed as of the date first above written: Jasper CLO, Ltd. By:   Highland
Capital Management, L.P., As Collateral Manager By:   Strand Advisors, Inc., Its
General Partner, as a Lender By:/s/Chad Schramek Name: Chad Schramek, Assistant
Treasurer Title: Strand Advisors, Inc., General Partner of



    Highland Capital Management, L.P.

     
Agreed as of the date first above written:
 

Jasper CLO, Ltd.
 

 
    By: Highland Capital Management, L.P., As Collateral Manager
By: Strand Advisors, Inc., Its General Partner, as a 2006 Incremental Loan
Lender

By:/s/Chad Schramek
 

 
     

 
   
Name:
Title:
  Chad Schramek, Assistant Treasurer
Strand Advisors, Inc., General Partner of



    Highland Capital Management, L.P.

      Agreed as of the date first above written:

 
   
Loan Star State Trust
 

 
    By:Highland Capital Management, L.P., As Collateral Manager
By:Strand Advisors, Inc., Its Investment Advisor, as a Lender

By:/s/Chad Schramek
 

 
     

 
   
Name:
Title:
  Chad Schramek, Assistant Treasurer
Strand Advisors, Inc., General Partner of



    Highland Capital Management, L.P.

      Agreed as of the date first above written:

 
   
ELF Funding Trust I
 

 
    By:Highland Capital Management, L.P., As Collateral Manager
By:Strand Advisors, Inc., Its General Partner, as a Lender

By:/s/Chad Schramek
 

 
     

 
   
Name:
Title:
  Chad Schramek, Assistant Treasurer
Strand Advisors, Inc., General Partner of



    Highland Capital Management, L.P.

      Agreed as of the date first above written:

 
   
Highland Offshore Partners, L.P.
 

 
    By:Highland Capital Management, L.P., As Collateral Manager
By:Strand Advisors, Inc., Its General Partner, as a Lender

By:/s/Chad Schramek
 

 
     

 
   
Name:
Title:
  Chad Schramek, Assistant Treasurer
Strand Advisors, Inc., General Partner of



    Highland Capital Management, L.P.

      Agreed as of the date first above written:

 
   
Southfork CLO, Ltd.
 

 
    By:Highland Capital Management, L.P., As Collateral Manager
By:Strand Advisors, Inc., Its General Partner, as a Lender

By:/s/Chad Schramek
 

 
     

 
   
Name:
Title:
  Chad Schramek, Assistant Treasurer
Strand Advisors, Inc., General Partner of



    Highland Capital Management, L.P.

      Agreed as of the date first above written:

 
    DEUTSCHE BANK AG LONDON, as a 2006 Incremental Loan Lender

 
   
By:
  /s/David Williams
 
   
Name:
Title:
By:
  DAVID WILLIAMS
ASSOCIATE
/s/Pamela Manisler
 
   
Name:
Title:
  PAMELA MANISLER
VICE PRESIDENT

      Agreed as of the date first above written: DEUTSCHE BANK AG LONDON, as a
Lender By:         /s/David Williams Name:     DAVID WILLIAMS Title:    
ASSOCIATE By:     /s/Pamela Manisler Name:         PAMELA MANISLER Title:      
  VICE PRESIDENT

      Agreed as of the date first above written: Wachovia Bank, National
Association, as a 2006 Incremental Loan Lender By:/s/Jeffrey M. Graci Name:
Jeffrey M. Graci Title: Managing Director

      Required Lenders Agreed as of the date first above written: SENIOR DEBT
PORTFOLIO By: Boston Management and Research

     
as Investment Advisor
By:/s/Michael B. Bothof
 

 

Name:
Title:
  Michael B. Bothof
Vice President

          Required Lenders       Agreed as of the date first above written:    
  EATON VANCE SENIOR INCOME TRUST           BY:     EATON VANCE MANAGEMENT

     
AS INVESTMENT ADVISOR
By:/s/Michael B. Bothof
 

 

Name:
Title:
  Michael B. Bothof
Vice President

      Required Lenders Agreed as of the date first above written: EATON VANCE
INSTITUTIONAL SENIOR LOAN [illegible] BY:   EATON VANCE MANAGEMENT

     
AS INVESTMENT ADVISOR
By:/s/Michael B. Bothof
 

 

Name:
Title:
  Michael B. Bothof
Vice President

          Required Lenders       Agreed as of the date first above written:    
  EATON VANCE CDO III, LTD.           BY:     EATON VANCE MANAGEMENT

     
AS INVESTMENT ADVISOR
By:/s/Michael B. Bothof
 

 

Name:
Title:
  Michael B. Bothof
Vice President

          Required Lenders       Agreed as of the date first above written:    
  EATON VANCE CDO VI, LTD.           BY:     EATON VANCE MANAGEMENT

     
AS INVESTMENT ADVISOR
By:/s/Michael B. Bothof
 

 

Name:
Title:
  Michael B. Bothof
Vice President

          Required Lenders       Agreed as of the date first above written:    
  Eaton Vance CDO VII, PLC           BY:     Eaton Vance Management

      as Interim Investment Advisor

 
   
By:/s/Michael B. Bothof
 
 

Name:
Title:
  Michael B. Bothof
Vice President

          Required Lenders       Agreed as of the date first above written:    
  Eaton Vance CDO VIII, Ltd.           BY:     Eaton Vance Management

     
as Investment Advisor
By:/s/Michael B. Bothof
 

 

Name:
Title:
  Michael B. Bothof
Vice President

      Required Lenders Agreed as of the date first above written: GRAYSON & CO
BY: BOSTON MANAGEMENT AND RESEARCH

     
AS INVESTMENT ADVISOR
By:/s/Michael B. Bothof
 

 

Name:
Title:
  Michael B. Bothof
Vice President

      Required Lenders Agreed as of the date first above written: THE
NORINCHUKIN BANK, NEW YORK BRANCH, through State Street Bank and Trust Company
N.A. as Fiduciary Custodian BY:Eaton Vance Management, Attorney-in-fact
By:/s/Michael B. Bothof Name:   Michael B. Bothof Title:   Vice President

          Required Lenders       Agreed as of the date first above written:    
  BIG SKY III SENIOR LOAN TRUST           BY:     EATON VANCE MANAGEMENT

     
AS INVESTMENT ADVISOR
By:/s/Michael B. Bothof
 

 

Name:
Title:
  Michael B. Bothof
Vice President

          Required Lenders       Agreed as of the date first above written:    
  EATON VANCE           VT FLOATING-RATE INCOME FUND           BY:     EATON
VANCE MANAGEMENT

     
AS INVESTMENT ADVISOR
By:/s/Michael B. Bothof
 

 

Name:
Title:
  Michael B. Bothof
Vice President

          Required Lenders       Agreed as of the date first above written:    
  EATON VANCE           LIMITED DURATION INCOME FUND           BY:     EATON
VANCE MANAGEMENT

     
AS INVESTMENT ADVISOR
By:/s/Michael B. Bothof
 

 

Name:
Title:
  Michael B. Bothof
Vice President

          Required Lenders       Agreed as of the date first above written:    
  TOLLI & CO.           BY:     EATON VANCE MANAGEMENT

     
AS INVESTMENT ADVISOR
By:/s/Michael B. Bothof
 

 

Name:
Title:
  Michael B. Bothof
Vice President

          Required Lenders       Agreed as of the date first above written:    
  EATON VANCE SENIOR           FLOATING-RATE TRUST           BY:     EATON VANCE
MANAGEMENT

     
AS INVESTMENT ADVISOR
By:/s/Michael B. Bothof
 

 

Name:
Title:
  Michael B. Bothof
Vice President

          Required Lenders       Agreed as of the date first above written:    
  EATON VANCE FLOATING-RATE           INCOME TRUST           BY:     EATON VANCE
MANAGEMENT

     
AS INVESTMENT ADVISOR
By:/s/Michael B. Bothof
 

 

Name:
Title:
  Michael B. Bothof
Vice President

          Required Lenders       Agreed as of the date first above written:    
  EATON VANCE SHORT DURATION           DIVERSIFIED INCOME FUND           BY:    
EATON VANCE MANAGEMENT

     
AS INVESTMENT ADVISOR
By:/s/Michael B. Bothof
 

 

Name:
Title:
  Michael B. Bothof
Vice President

          Required Lenders       Agreed as of the date first above written:    
  Eaton Vance Variable           Leverage Fund Ltd.           BY:     Eaton
Vance Management

     
As Investment Advisor
By:/s/Michael B. Bothof
 

 

Name:
Title:
  Michael B. Bothof
Vice President

      Agreed as of the date first above written: The Hartford Mutual Funds, Inc.
,on behalf of the Hartford Floating Rate Fund by Hartford Investment Management
Company, its sub-advisor, as a 2006 Incremental Loan Lender By:/s/Elisabeth V.
Piker Name: Elisabeth V. Piker Title: Vice President

      Agreed as of the date first above written: Trimaran CLO IV Ltd. By
Trimaran Advisors, L.L.C., as a Lender By:/s/David M. Millison Name: David M.
Millison Title: Managing Director

      Agreed as of the date first above written: BANK OF MONTREAL, as a Lender
By: HIM Monegy, Inc. as Agent By:/s/Greg Walker Name: Greg Walker Title:
Vice-President, HIM Monegy, Inc.

          Required Lenders       Agreed as of the date first above written:    
  Bushnell CBNA Loan Funding LLC, for       itself or as agent for Bushnell CFPI
Loan       Funding LLC.       By:/s/Mikus N. Kins       Name:     MIKUS N. KINS
    Title:     Attorney-in-fact

          Required Lenders       Agreed as of the date first above written:    
  Stedman CBNA Loan Funding LLC, for itself or       as agent for Stedman CFPI
Loan Funding LLC.       By:/s/Mikus N. Kins       Name:     MIKUS N. KINS    
Title:     Attorney-in-fact

15

Agreed as of the date first above written:

Fidelity Central Investment Portfolios LLC: Fidelity Floating Rate Central
Investment Portfolio, as a Lender

     
By:/s/John H. Costello
 
 

Name:
Title:
  John H. Costello
Assistant Treasurer

      Agreed as of the date first above written: Fidelity Advisor Seris II:  
Fidelity Advisor Floating Rate High Income Fund, as a Lender By:/s/John H.
Costello Name:   John H. Costello Title:   Assistant Treasurer

16

Agreed as of the date first above written:

Ballyrock CLO III Limited By: Ballyrock Investment Advisors LLC, as Collateral
Manager, as a Lender

     
By:/s/Lisa Rymut
 
 

Name:
Title:
  Lisa Rymut
Assistant Treasurer

      Agreed as of the date first above written: LL DOUBLE EAGLE FUNDING LLC, as
a Lender By:/s/M. Cristina Higgins Name: M. Cristina Higgins Title: Authorized
Agent

      Agreed as of the date first above written: SCOTIABANK (IRELAND) LIMITED,
as a 2006 Incremental Loan Lender By:/s/Neam Ahmed Name: NEAM AHMED Title:
AUTHORIZED SIGNATORY

      Agreed as of the date first above written: SCOTIABANK (IRELAND) LIMITED,
as a Lender By:/s/Neam Ahmed Name: NEAM AHMED Title: AUTHORIZED SIGNATORY

      Agreed as of the date first above written: Centurion CDO II, Ltd. By:  
RiverSource Investments, LLC as Collateral Manager, as a Lender By:/s/Vincent P.
Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Centurion CDO II, Ltd. By:  
RiverSource Investments, LLC as Collateral Manager, as a 2006 Incremental Loan
Lender By:/s/Vincent P. Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Centurion CDO III, Limited By:
  RiverSource Investments, LLC as Collateral Manager, as a Lender By:/s/Vincent
P. Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Centurion CDO III, Limited By:
  RiverSource Investments, LLC as Collateral Manager, as a 2006 Incremental Loan
Lender By:/s/Vincent P. Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Sequils-Centurion V, Ltd. By:  
RiverSource Investments, LLC as Collateral Manager, as a Lender By:/s/Vincent P.
Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Sequils-Centurion V, Ltd. By:  
RiverSource Investments, LLC as Collateral Manager, as a 2006 Incremental Loan
Lender By:/s/Vincent P. Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Centurion CDO VI, Ltd. By:  
RiverSource Investments, LLC as Collateral Manager, as a Lender By:/s/Vincent P.
Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Centurion CDO VI, Ltd. By:  
RiverSource Investments, LLC as Collateral Manager, as a 2006 Incremental Loan
Lender By:/s/Vincent P. Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Centurion CDO VII, Ltd. By:  
RiverSource Investments, LLC as Collateral Manager, as a Lender By:/s/Vincent P.
Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Centurion CDO VII, Ltd. By:  
RiverSource Investments, LLC as Collateral Manager, as a 2006 Incremental Loan
Lender By:/s/Vincent P. Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Centurion CDO 8, Limited By:  
RiverSource Investments, LLC as Collateral Manager, as a Lender By:/s/Vincent P.
Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Centurion CDO 8, Limited By:  
RiverSource Investments, LLC as Collateral Manager, as a 2006 Incremental Loan
Lender By:/s/Vincent P. Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Centurion CDO 9, Limited By:  
RiverSource Investments, LLC as Collateral Manager, as a Lender By:/s/Vincent P.
Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Centurion CDO 9, Limited By:  
RiverSource Investments, LLC as Collateral Manager, as a 2006 Incremental Loan
Lender By:/s/Vincent P. Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Cent CDO 10 Limited By:  
RiverSource Investments, LLC as Collateral Manager, as a Lender By:/s/Vincent P.
Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Cent CDO 10 Limited By:  
RiverSource Investments, LLC as Collateral Manager, as a 2006 Incremental Loan
Lender By:/s/Vincent P. Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Cent CDO XI, Limited By:  
RiverSource Investments, LLC as Collateral Manager, as a Lender By:/s/Vincent P.
Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Cent CDO XI, Limited By:  
RiverSource Investments, LLC as Collateral Manager, as a 2006 Incremental Loan
Lender By:/s/Vincent P. Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Ameriprise Certificate Company
By:   RiverSource Investments, LLC as Collateral Manager, as a Lender
By:/s/Vincent P. Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Ameriprise Certificate Company
By:   RiverSource Investments, LLC as Collateral Manager, as a 2006 Incremental
Loan Lender By:/s/Vincent P. Pham Name: Vincent P. Pham Title: Director -
Operations

      Agreed as of the date first above written: IDS Life Insurance Company By:
  RiverSource Investments, LLC as Collateral Manager, as a Lender By:/s/Vincent
P. Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: IDS Life Insurance Company By:
  RiverSource Investments, LLC as Collateral Manager, as a 2006 Incremental Loan
Lender By:/s/Vincent P. Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Ocean Trust By:   RiverSource
Investments, LLC as Collateral Manager, as a Lender By:/s/Vincent P. Pham Name:
Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: Ocean Trust By:   RiverSource
Investments, LLC as Collateral Manager, as a 2006 Incremental Loan Lender
By:/s/Vincent P. Pham Name: Vincent P. Pham Title: Director - Operations

      Agreed as of the date first above written: BALLANTYNE FUNDING LLC, as a
Lender By:/s/M. Cristina Higgins Name: M. Cristina Higgins Title: Authorized
Agent

      Agreed as of the date first above written: BLACK DIAMOND CLO 2005-1 LTD.
By:   Black Diamond Capital Management, L.L.C. as its Collateral Manager, as a
Lender By:/s/James J. Zenni, Jr. Name: James J. Zenni, Jr. Title: President &
Managing Partner



    Black Diamond Capital Management, L.L.C.

      Agreed as of the date first above written:

 
   
BLACK DIAMOND CLO 2005-1 LTD.
 

 
    By: Black Diamond Capital Management, L.L.C.

 
    as its Collateral Manager, as a 2006 Incremental Loan Lender

 
   
By:/s/James J. Zenni, Jr.
 
 

Name:
Title:
  James J. Zenni, Jr.
President & Managing Partner



    Black Diamond Capital Management, L.L.C.

      Agreed as of the date first above written:

 
    The Sumitomo Trust and Banking Co., Ltd., New York Branch, as a Lender

 
   
By:/s/Elizabeth A. Quirk
 
 

Name:
Title:
  ELIZABETH A. QUIRK
VICE PRESIDENT

      Agreed as of the date first above written: Flagship CLO 2001-1 by Flagship
Capital Management, Inc. By:   /s/Eric S. Meyer Name:   Eric S. Meyer Title:  
Director

      Agreed as of the date first above written: Flagship CLO II by Flagship
Capital Management, Inc. By:   /s/Eric S. Meyer Name:   Eric S. Meyer Title:  
Director

      Agreed as of the date first above written: Flagship CLO III by Flagship
Capital Management, Inc. By:   /s/Eric S. Meyer Name:   Eric S. Meyer Title:  
Director

      Agreed as of the date first above written: Flagship CLO IV by Flagship
Capital Management, Inc. By:   /s/Eric S. Meyer Name:   Eric S. Meyer Title:  
Director

      Agreed as of the date first above written: Aurum CLO 2002-1 Ltd., by
Flagship Capital Management, Inc. as Sub-Advisor By:   /s/Eric S. Meyer Name:  
Eric S. Meyer Title:   Director

      Agreed as of the date first above written: BABSON CLO LTD. 2004-II BABSON
CLO LTD. 2005-I BABSON CLO LTD. 2005-II, as Lenders By:   Babson Capital
Management LLC as Collateral Manager By:/s/ [illegible] Name: [illegible] Title:

      Agreed as of the date first above written: KALDI FUNDING LLC, as a Lender
By:/s/M. Cristina Higgins Name: M. Cristina Higgins Title: Authorized Agent

      Agreed as of the date first above written: Citigroup Investments Corporate
Loan Fund Inc. By:   Citigroup Alternative Investments LLC, as a 2006
Incremental Loan Lender By:/s/Roger Yee Name: Roger Yee Title: Vice President

      Agreed as of the date first above written: Citigroup Investments Corporate
Loan Fund Inc. By:   Citigroup Alternative Investments LLC, as a Lender
By:/s/Roger Yee Name: Roger Yee Title: Vice President

      Agreed as of the date first above written: Bank of America, N.A., as a
Lender By:/s/Kip Davis Name: Kip Davis Title: Sr. Vice President

          Required Lenders       Agreed as of the date first above written:    
  UBS AG, Stamford Branch       By:/s/Irja R. Otsa       Name:     Irja R. Otsa
    Title:     Associate Director

          Banking Products     Services, US     By:/s/[illegible]     Name:
[illegible]     Title: Associate Director



    Banking Products

Services, US

      Agreed as of the date first above written:

 
   
Prospect Park CDO Ltd.
By: Blackstone Debt Advisors L.P.
As Collateral Manager, as a Lender
By:/s/Dean Criares
 




 
     

 
   
Name:
Title:
  Dean Criares
Senior Managing Director

      Agreed as of the date first above written: Monument Park CDO Ltd. By:  
Blackstone Debt Advisors L.P. As Collateral Manager, as a Lender By:/s/Dean
Criares Name: Dean Criares Title: Senior Managing Director

      Agreed as of the date first above written: Union Square CDO Ltd. By:  
Blackstone Debt Advisors L.P. As Collateral Manager, as a Lender By:/s/Dean
Criares Name: Dean Criares Title: Senior Managing Director

      Agreed as of the date first above written: Hanover Square CLO Ltd. By:  
Blackstone Debt Advisors L.P. As Collateral Manager, as a Lender By:/s/Dean
Criares Name: Dean Criares Title: Senior Managing Director

      Agreed as of the date first above written: Loan Funding VI LLC, for itself
or as agent for Corporate Loan Funding VI LLC, as a 2006 Incremental Loan Lender
By:/s/Dean Criares Name: Dean Criares Title: Senior Managing Director

      Agreed as of the date first above written: National City Bank, as a Lender
By:/s/Timothy J. Ambrose Name: Timothy J. Ambrose Title: Vice President

      Agreed as of the date first above written: VELOCITY CLO, LTD. By:   TCW
Advisors, Inc., its Collateral Manager By:   /s/Wayne Hosang Name: Wayne Hosang
Title: Vice President By:/s/Jonathan R. Insull Name: Jonathan R. Insull Title:
Managing Director

      Agreed as of the date first above written: CELERITY CLO LIMITED By:   TCW
Advisors, Inc., as Agent By:   /s/Wayne Hosang Name: Wayne Hosang Title: Vice
President By:   /s/Jonathan R. Insull Name: Jonathan R. Insull Title: Managing
Director

      Agreed as of the date first above written: FIRST 2004-1 CLO, LTD. By:  
TCW Advisors, Inc., its Collateral Manager By:   /s/Wayne Hosang Name: Wayne
Hosang Title: Vice President By:   /s/Jonathan R. Insull Name: Jonathan R.
Insull Title: Managing Director

      Agreed as of the date first above written: FIRST 2004-II CLO, LTD. By:  
TCW Advisors, Inc., its Collateral Manager By:   /s/Wayne Hosang Name: Wayne
Hosang Title: Vice President By:   /s/Jonathan R. Insull Name: Jonathan R.
Insull Title: Managing Director

      Agreed as of the date first above written: LOAN FUNDING I LLC, a wholly
owned subsidiary of Citibank, N.A. By:   TCW Advisors, Inc., as Portfolio
Manager of Loan Funding I LLC By:   /s/Wayne Hosang Name: Wayne Hosang Title:
Vice President By:   /s/Jonathan R. Insull Name: Jonathan R. Insull Title:
Managing Director

      Agreed as of the date first above written: TCW SELECT LOAN FUND, LIMITED,
By:   TCW Advisors, Inc., as its Collateral Manager By:   /s/Wayne Hosang Name:
Wayne Hosang Title: Vice President By:   /s/Jonathan R. Insull Name: Jonathan R.
Insull Title: Managing Director

      Agreed as of the date first above written: ADAR Investment Fund LTD, as a
2006 Incremental Loan Lender Ay ADAR Investment Management LLC, Its Investment
Manager By:/s/Aaron Morse Name: Aaron Morse Title: Chief Operating Officer

17

Agreed as of the date first above written:

ADAR Investment Fund LTD, as a Lender

      By ADAR Investment Management LLC,

 
   
Its Investment Manager
By
 
    /s/ Aaron Morse
 
   
Name:
Title:
  Aaron Morse
Chief Operating Officer

      Agreed as of the date first above written: BlackRock Global Floating Rate
Income Trust BlackRock Limited Duration Income Trust BlackRock Senior Income
Series BlackRock Senior Income Series II Magnetite V CLO, Limited Senior Loan
Portfolio as Lenders By       /s/ Tom Colwell Name:   Tom Colwell Title:   Auth
Sig

18

Agreed as of the date first above written:

Venture III CDO Limited, as a Lender

      By its investment advisor, MJX Asset Management, LLC.

 
   
By
      /s/Atha Baugh
 
   
Name:
Title:
  Atha Baugh
Director

19

Agreed as of the date first above written:

Venture IV CDO Limited, as a Lender

      By its investment advisor, MJX Asset Management, LLC.

 
   
By
      /s/ Atha Baugh
 
   
Name:
Title:
  Atha Baugh
Director

          FRANKLIN FLOATING RATE             DAILY ACCESS FUND     Franklin
Floating Rate Master Series   Agreed as of the date first above written:
FRANKLIN TEMPLETON   ________________, as a Lender   LIM. DURATION INCOME TRUST
  By     /s/ Tyler Chan   FRANKLIN STRATEGIC SERIES-FRANKLIN       194    
STRATEGIC INCOME FUND Name: Tyler Chan   FRANKLIN STRATEGIC INCOME FUND   Title:
Vice President         681 (CANADA) Franklin CLO I, Limited FRANKLIN TEMPLETON
VARIABLE INSURANCE Franklin CLO II, Limited PRODUCTS TRUST-FRANKLIN STRATEGIC
FRANKLIN CLO IV, LIMITED 884 INCOME SECURITIES FUND FRANKLIN CLO V, LTD FRANKLIN
TOTAL RETURN FUND BLUE SHIELD OF CALIFORNIA

                FRANKLIN FLOATING RATE                   DAILY ACCESS FUND      
    Franklin Floating Rate Master Series                   FRANKLIN TEMPLETON
Agreed as of the date first above written:     LIM. DURATION INCOME TRUST  
________________, as a 2006 Incremental Loan Lender     FRANKLIN STRATEGIC
SERIES-FRANKLIN   By     /s/ Tyler Chan     194 STRATEGIC INCOME FUND          
  FRANKLIN STRATEGIC INCOME FUND   Name: Tyler Chan           681 (CANADA)
Title: Vice President     FRANKLIN TEMPLETON VARIABLE       Franklin CLO I,
Limited     INSURANCE PRODUCTS TRUST-FRANKLIN       Franklin CLO II, Limited    
STRATEGIC       FRANKLIN CLO IV, LIMITED     884     INCOME SECURITIES FUND    
FRANKLIN CLO V, LTD     FRANKLIN TOTAL RETURN FUND     BLUE SHIELD OF CALIFORNIA

      Agreed as of the date first above written: Victoria Falls CLO, Ltd., as a
Lender By     /s/ Mark D. Senkpiel Name: Mark D. Senkpiel

Title: Managing Director

      Agreed as of the date first above written:

 
    ___________________, as a 2006 Incremental Loan Lender

 
   
By    /s/ Mark D. Senkpiel
 

 
     

 
   
Name:
  Mark D. Senkpiel

Title: Managing Director





20



    PARK AVENUE LOAN TRUST

By: TCW Advisors, Inc.,
As Agent

     
By    /s/ Wayne Hosang
 

 
     

 
   
Name:
  G. Wayne Hosang

Title: Vice President

      By    /s/ Jonathan R. Insull

 
     

 
   
Name:
  Jonathan R. Insull

Title: Managing Director

21

TCW Senior Secured Floating Rate Loan Fund, L.P.

By: TCW Advisors, Inc., at its Investment Advisor

     
By    /s/ Wayne Hosang
 

 
     

 
   
Name:
  G. Wayne Hosang

Title: Vice President

      By    /s/ Jonathan R. Insull

 
     

 
   
Name:
  Jonathan R. Insull

Title: Managing Director

22

TCW Senior Secured Loan Fund

By: TCW Advisors, Inc., at its Investment Advisor

     
By    /s/ Wayne Hosang
 

 
     

 
   
Name:
  G. Wayne Hosang

Title: Vice President

      By    /s/ Jonathan R. Insull

 
     

 
   
Name:
  Jonathan R. Insull

Title: Managing Director

23

Agreed as of the date first above written:

      Venture IV CDO Limited, as a 2006 Incremental Loan Lender

 
    By its investment advisor, MJX Asset Management, LLC

 
   
By    /s/ Atha Baugh
 

 
     

 
   
Name:
  Atha Baugh

Title: Director

      Agreed as of the date first above written:

 
   
     , as a Lender
?
By:
 
Longhorn CDO (Cayman) LTD
Merrill Lynch Investment Managers, L.P.
as Collateral Manager

         
    /s/[illegible]
 
 

 
         

 
        By: Managing Director
   
 
        ?   MASTER SENIOR FLOATING RATE TRUST

 
       
By:
      /s/[illegible]  

 
             

 
       
 
  ?   Floating Rate Income Strategies Fund II, Inc.
 
       
 
  By:       /s/[illegible]
 
       
 
  ?   Merrill Lynch Senior Floating Rate Portfolio



    By: Merrill Lynch Investment Managers, L.P.

as Investment advisor

     
By:
      /s/[illegible]
 
   
 
  Longhorn CDO III, LTD.
By: Merrill Lynch Investment Managers, L.P.
as Collateral Manager
 
   
 
  By:     /s/[illegible]
 
   





24





Agreed as of the date first above written:

JPMorgan Chase Bank, N.A., as a Lender

      By:     /s/ John Kowalczuk

 
     

 
   
Name:
  John Kowalczuk

Title: Vice President

25

Agreed as of the date first above written:

Oppenheimer Senior Floating Rate Fund, as a Lender

      By:     /s/ Lisa Chaffee

 
     

 
   
Name:
  Lisa Chaffee

Title: AVP

26

GUARANTOR CONSENT

CONSENT dated as of February 22, 2006 (this “Consent”), to the foregoing Consent
and Amendment No. 2 dated as of the date hereof (the “Amendment”) to the Credit
Agreement dated as of February 1, 2005 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein, unless otherwise defined herein, being used herein as
therein defined) among ALASKA COMMUNICATIONS SYSTEMS HOLDINGS, INC., as borrower
(the “Borrower”), ALASKA COMMUNICATIONS SYSTEMS GROUP, INC. as parent, the
several banks and other financial institutions or entities from time to time
party thereto, as lenders (the “Lenders”), CANADIAN IMPERIAL BANK OF COMMERCE,
acting through its New York Agency, as Administrative Agent, CIBC WORLD MARKETS
CORP., J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC, as
Co-Lead Arrangers and Joint Book Managers, JPMORGAN CHASE BANK, N.A., as
Syndication Agent and BANK OF AMERICA, N.A., as Documentation Agent.

Each of the undersigned, as a Guarantor under one or more of the Guarantee
Agreements in favor of the Secured Parties, and as a Grantor under the Security
Agreement and the other Security Documents hereby consents to the foregoing
Consent and Amendment No. 2 and hereby confirms and agrees that notwithstanding
the effectiveness of such Consent and Amendment No. 2, the Guarantee Agreements
and the Security Documents are, and shall continue to be, in full force and
effect and each is hereby ratified and confirmed in all respects, except that,
on and after the effectiveness of such Consent and Amendment No. 2, each
reference in each Guarantee Agreement and the Security Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Credit Agreement, as amended by such Consent and Amendment
No. 2.

27

IN WITNESS WHEREOF, the undersigned have caused this Consent to be executed and
delivered by their duly authorized officers as of the date first above written.

ALASKA COMMUNICATIONS SYSTEMS
GROUP, INC.

     
By
  /s/ Leonard A. Steinberg
 
   
Name:
Title:
  Leonard A. Steinberg
Vice President, General Counsel and Secretary

ACS OF ALASKA, INC.
ACS OF THE NORTHLAND, INC.
ACS OF FAIRBANKS, INC.
ACS OF ANCHORAGE, INC.
ACS WIRELESS, INC.
ACS LONG DISTANCE, INC.
ACS INTERNET, INC.
ACS INFOSOURCE, INC.
ACS MESSAGING, INC.
ACS OF ALASKA LICENSE SUB, INC.
ACS OF THE NORTHLAND LICENSE SUB, INC.
ACS OF FAIRBANKS LICENSE SUB, INC.
ACS OF ANCHORAGE LICENSE SUB, INC.
ACS WIRELESS LICENSE SUB, INC.
ACS LONG DISTANCE LICENSE SUB, INC.
ACS SERVICES, INC.

     
By
  /s/ Leonard A. Steinberg
 
   
Name:
Title:
  Leonard A. Steinberg
Vice President, General Counsel and Secretary
 
   

28